Citation Nr: 1812180	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's left (minor) thumb strain from 20 percent to noncompensable effective as of February 1, 2016, was proper, to include the issue of an increased rating for left (minor) thumb strain since December 29, 2011.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the Veteran's service-connected bilateral pes planus with plantar fasciitis.

4.  Entitlement to service connection for a cervical spine (neck) disorder, to include as due to arthritic right acromioclavicular (AC) joint.


REPRESENTATION

Appellant represented by:	Brandi Smith, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1979 to August 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2010, May 2011, June 2012, February 2013, August 2015, and November 2015 decisions of the Buffalo, New York, and Newark, New Jersey, Regional Offices (ROs). In August 2014, the Board remanded the appeal. 

The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record and was previously referred in the August 2014 Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of an increased rating for left (minor) thumb strain and service connection for hepatitis C, a bilateral knee disorder, and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record at the time of the February 2016 reduction action did not establish material improvement of the Veteran's left (minor) thumb strain.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's left (minor) thumb strain from 20 percent to noncompensable, effective February 1, 2016, was improper. 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

In February 2013, the RO granted a temporary total rating due to left thumb surgery requiring a period of convalescence. It also assigned a 20 percent rating following the temporary total rating with an effective date of November 1, 2012. In November 2013, the Veteran was afforded a VA examination where he reported no improvement in his thumb disorder since his surgery, that he could not make a fist, and that he could not "bend the thumb very much at all." He reported difficulty with dressing and fine motor manipulations. In July 2015, he was afforded another VA examination where the examiner diagnosed osteoarthritis for the first time. In August 2015, the RO proposed reducing the Veteran's disability rating and in November 2015 issued a rating decision reducing the rating from 20 percent to noncompensable effective February 1, 2016.

The evidence does not indicate improvement in the Veteran's disability. The August 2015 proposed reduction rating stated that the reduction was based solely on his VA examinations. The relevant examinations, however, indicate that the Veteran's disability had not improved since his surgery in that he could barely bend his thumb, could not make a fist, and had developed osteoarthritis. This does indicate sustained improvement and the reduction was, therefore, not proper.


ORDER

The reduction of the disability rating for the Veteran's left (minor) thumb strain from 20 percent to noncompensable effective as of February 1, 2016, was not proper and the rating is restored.


REMAND

The Board has determined that additional development is necessary and the case is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

The issues of an increased rating for left (minor) thumb strain since December 29, 2011, and of service connection for hepatitis C must be remanded as statements of the case (SOCs) have not been issued as to those issues. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issues of service connection for a bilateral knee disorder and a cervical spine disorder is necessary to comply with prior Board directives. See Stegall v. West, 11 Vet. App. 268 (1998). In the August 2014 remand, the Board directed that VA medical opinions should be obtained as to whether a cervical spine disorder was aggravated by the Veteran's arthritic right AC joint and whether a bilateral knee disorder was aggravated by the Veteran's bilateral pes planus with plantar fasciitis. The April 2015 opinion only addresses causation. Additionally, the direct service connection opinion states that there was "no evidence of any injuries to knees or neck when in service" which conflicts with the evidence in the Veteran's service treatment records. Therefore, this opinion is inadequate and a new opinion is required.

2.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of an increased rating for left (minor) thumb strain since December 29, 2011, and service connection for hepatitis C. The Veteran should be given the appropriate opportunity to respond to the SOC.

3.  Return the file to the VA examiner who conducted the April 2015 VA examinations. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA cervical spine and knees examinations to obtain an opinion as to the nature and etiology of all cervical spine and knee disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified cervical spine/neck disorder was caused by any in-service injury, disease, disorder, or event.

b.  whether each identified left or right knee disorder was caused by any in-service injury, disease, disorder, or event.

c.  whether cervical spine arthritis manifested to a compensable degree within one year of service separation.

d.  whether left or right knee arthritis manifested to a compensable degree within one year of service separation.

e.  whether each identified cervical spine/neck disorder was caused by the Veteran's service-connected arthritic right AC joint.

f.  whether each identified left or right knee disorder was caused by the Veteran's service-connected bilateral pes planus with plantar fasciitis.

g.  whether each identified cervical spine/neck disorder was aggravated by the Veteran's service-connected arthritic right AC joint.

h.  whether each identified left or right knee disorder was aggravated by the Veteran's service-connected bilateral pes planus with plantar fasciitis.

The examiner's attention is drawn to the following:

*Service treatment records:

--January 1980 records indicating complaints of neck pain. VBMS Entry 9/10/2014, p. 4-5.

--January 1980 record stating that the Veteran was treated after he reported being pushed from a top bunk. VBMS Entry 9/10/2014, p. 11.

--August 1980 physical examination for service separation where the Veteran's neck/cervical spine, and knees were normal. VBMS Entry 9/10/2014, p. 32-33.

--August 1980 report of medical history where the Veteran indicated that he had swollen or painful joints, recurrent back pain, "trick" or locked knee, and foot trouble. VBMS Entry 9/10/2014, p. 42-43.

*May 2006 VA treatment record stating a diagnosis of neck pain. VBMS Entry 1/19/2007, p. 20.

*February 2007 VA treatment record stating that the Veteran had fallen and had a left knee injury. VBMS Entry 9/10/2014, p. 38.

*March 2007 VA treatment record stating a history of trauma to the right knee due to a bicycle accident. VBMS Entry 9/10/2014, p. 8.

*March 2007 VA treatment records indicating right side pain traveling from the neck to shoulder to hand and stating that the Veteran had chronic knee and neck pain for over a year; it was noted that he had been given a knee brace. VBMS Entry 3/29/2007, p. 5, 18.

*August 2007 internal medicine examination completed for a Social Security Administration benefits application which stated that the Veteran had pain in his left knee beginning with a fall in January 2007, had aching pain in his neck that had been present for 5 years, had a history of degenerative joint disease in the cervical spine and probable upper mid-spine, and that he had degenerative joint disease with possible tendinitis of the left knee joint. VBMS Entry 9/22/2014, p. 6, 10.

*February 2008 VA treatment records stating that the Veteran had neck and knee pain, that he had an antalgic gait, and that he had left knee arthritis and tendinitis. VBMS Entry 2/11/2008, p. 1, 10.

*March 2008 VA treatment record stating a diagnosis of osteoarthritis. VBMS Entry 5/29/2008, p. 2.

*November 2008 Social Security Administration Physical Residual Functional Capacity Assessment stating that the Veteran's gait was normal but that he had difficulty completing heel/toe walking, that he could squat only 1/3 of the way due to back and knee pain, and that he had decreased cervical spine and left knee range of motion due to pain. VBMS Entry 9/22/2014, p. 133.

*February 2009 VA treatment records stating that the Veteran had left knee pain secondary to chronic tendinitis, left knee arthralgia, chronic left patellofemoral tendinitis, cervical radiculopathy, cervical spine degenerative disc disease, and cervical spine degenerative joint disease. VBMS Entry 10/16/2009, p. 19, 29, 59.

*May 2009 VA treatment record stating that the Veteran's ankles would sometimes turn in resulting in knee and ankle pain, that he had a history of injury of the knees, that he had been told he had torn a ligament in the left knee, and that he had a history of dropping a couch on the right knee. VBMS Entry 10/16/2009, p. 12.

*June 2009 VA problems list stating diagnoses of neck pain, cervical radiculopathy, and knee arthralgia. VBMS Entry 6/3/2009.

*September 2009 VA treatment records stating that the Veteran had decreased cervical spine range of motion, chronic cervical spine pain, significant pain on range of motion of the knees, significant tender points at the base of the neck over the trapezius muscle, that a September 2008 X-ray study indicated knee calcification of the medial collateral ligament of the right knee, that a February 2009 X-ray study indicated minimal localized degenerative change in the cervical spine, that cervical pain had been going on since 2004-2005, and stating diagnoses of cervical radiculopathy and arthralgia. VBMS Entry 10/16/2009, p. 1-2, 19, 69.

*April 2010 VA X-ray study reports stating that there were no acute findings in the left knee, no evidence of acute osseous abnormality in the right knee, and that the cervical spine had mild, multilevel degenerative changes, osteophytosis, facet and uncovertebral joint hypertrophy, and limited flexion and extension. VBMS Entry 10/25/2010, p. 2-3.

*May 2010 VA treatment record stating that the Veteran had narrowing of the cervical spine disc space, that his shoulder and neck pain were due to early degenerative disc disease and rotator cuff tendinitis, that X-ray studies of the knees were normal, and that his knee complaints were secondary to his low back disorder. VBMS Entry 6/16/2010, p. 1.

*September 2010 VA treatment record stating that the Veteran had complaints of neck pain following an August 2010 motor vehicle accident and stating diagnoses of chronic cervical sprain/strain, brachial outlet syndrome bilaterally, and mechanical cervical spine dysfunction. VBMS Entry 10/6/2010, p. 4.

*December 2010 VA knees examination report stating that the Veteran reported that he had had problems with his knees since service, but that the pain became worse in 2000, and stating a diagnosis of bilateral knee strain.

*December 2010 VA cervical spine examination stating that neck pain began in 2006 after low back surgery but that he had a history of relevant injuries, including a 1983 stabbing to the right side of the neck, 1997 motor vehicle accident that resulted in whiplash, and July 2009 fall down the stairs resulting in a stiff neck; stating that the Veteran had an antalgic gait; and stating a diagnosis of chronic cervical strain.

*May 2011 notice of disagreement (NOD) where the Veteran reported injuring his neck when he fell from a top bunk during service and stating that he thought his service-connected pes planus with plantar fasciitis caused his knee strain. 

*September 2011 cervical spine MRI study report stating that the Veteran had "1. Mild reversed lordotic curvature of upper cervical spine. 2. Disc osteophyte complex at C3-C4 more prominent left paracentral causing spinal stenosis, touching the ventral surface of the cord. 3. Spinal stenosis at C4-C5 due to disc osteophyte complex formation. 4. Mild annular bulge, mild compression of thecal sac at C5-C6. 5. Prominent disc osteophyte complex at C6-C7 causing spinal stenosis but no cord compression. Small area of myelomalacia involving the cord at previously mentioned level related to compressive myelopathy, old in nature. 6. Small posterior central disc protrusion at C7-T1. 7. Mild foraminal narrowing and at C6-C7." LCM Entry 11/12/2015, p. 57.

*October 2011 VA treatment record stating a history of chronic neck pain for more than 20 years since the Veteran fell off a top bunk while in the military. LCM Entry 3/26/2012, p. 311.

*July 2013 VA treatment record stating that the Veteran reported neck pain since 1980 and where the clinician indicated that the Veteran's neck impairments may be contributing to his shoulder functional deficits. LCM Entry 11/12/2015, p. 57, 60.

*October 2013 VA treatment record where the Veteran reported hurting his knee in 1980 while in service and then tearing something in 2007 when he fell. LCM Entry 8/11/2015, p. 71.

*June 2014 VA treatment record where the Veteran reported that he injured his knee the other day and that he had right knee pain and swelling since a fall a few weeks prior. LCM Entry 8/26/2017, p. 329, 333.

*July 2015 VA treatment record where the Veteran reported chronic knee pain for the prior 20-30 years. LCM Entry 11/12/2015, p. 16.

*November 2015 VA treatment record where the Veteran reported injuring his neck when he fell off a bunk during service and where he reported left knee pain and swelling. LCM Entry 11/12/2015, p. 1.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


